Citation Nr: 1734631	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 2002 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In February 2016, the Board remanded the issue on appeal for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's psychotic disorder is proximately due to his service-connected PTSD, and his depression not otherwise specified (NOS) and anxiety NOS are proximately due to his psychotic disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include psychotic disorder, depression NOS and anxiety NOS, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he incurred an acquired psychiatric disorder other than PTSD as a result of his military service and specifically from his deployments to Southwest Asia.  Alternatively, he asserts that his acquired psychiatric disorder is secondary to service-connected PTSD.  As secondary service connection on a proximate cause basis is warranted, the Board need not explore direct service connection in this case.

Service connection may be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran is currently diagnosed with an acquired psychiatric disorder other than PTSD, including depression not otherwise specified (NOS), anxiety NOS, and psychotic disorder.  See June 2011 VA treatment record and March 2012 VA examination report.  He is currently service-connected for PTSD.  Therefore, the first and second elements of secondary service connection are established.

Regarding the final element of secondary service connection and the Veteran's psychotic disorder, the September 2016 VA examiner noted that the Veteran's psychotic disorder "co-occurs with PTSD and has overlapping symptoms," and the December 2016 VA examiner indicated that there is some evidence that positive psychotic symptoms can be increased as the severity of PTSD increases, and thus the psychotic disorder "is as likely as not aggravated" by PTSD.  These two opinions are demonstrative of an etiological relationship between the Veteran's PTSD and his psychotic disorder, and the Board will afford the Veteran the benefit of the doubt in this regard and find a proximate cause relationship between the two.  Additionally, the March 2012 VA examiner opined that the Veteran's anxiety and depression were "related" to his psychotic disorder, and the September 2016 VA examiner found that symptoms associated with the psychotic disorder included anxiety and depression.  Accordingly, for reasons outlined above, secondary service connection for an acquired psychiatric disorder other than PTSD is established.  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include psychotic disorder, anxiety disorder and depression, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


